DETAILED ACTION
This Office action is in response to the amendment filed on February 22, 2021.
Claims 1-8 and 10-19 are pending.
Claims 1, 2, 5, 6, 8, 10-13, and 15-19 have been amended.
Claims 9 and 20 have been canceled.
Claims 1-8 and 10-19 are allowed and will be renumbered as 1-18 in the patent.
The objection to the abstract is withdrawn in view of Applicant’s submission of a new abstract.
The objections to Claims 1, 2, 5-13, and 15-20 are withdrawn in view of Applicant’s amendments to the claims.
The 35 U.S.C. § 101 rejections of Claims 1-20 due to a judicial exception without significantly more are withdrawn in view of Applicant’s amendments to the claims.
The 35 U.S.C. § 101 rejections of Claims 11-16 due to non-statutory subject matter are withdrawn in view of Applicant’s amendments to the claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this Examiner’s amendment was given in an interview with Andrew M. Calderon (Reg. No. 38,093) on March 5, 2021.

The application has been amended as follows:

AMENDMENTS TO THE CLAIMS
In the “Amendments to the Claims” (received on 02/22/2021), please only amend Claim 11 as follows:

11. (Currently Amended) A computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to:
identify text properties of software widgets, software forms, software templates, and software masters of a software application that do not have an internationalization key, wherein the text properties of the software widgets, software forms, software templates, and software masters of the software application show text on a user interface;
scan source code of the software application to identify strings needed to perform translation capabilities;
generate new internationalization keys which are set to the text properties of the software widgets, software forms, software templates, and software masters of the software application;

add the identified strings to an internationalization map, along with their respective new internationalization keys of the text properties of the software widgets, software forms, software templates, and software masters of the software application;
translate the identified strings from a first language to a second language utilizing a translation API to produce translated strings;
add the second language and the translated strings to the internationalization map; and
save in a repository, translated software widgets, software forms, software templates, and software masters of the software application generated during the translation of the identified strings, wherein the repository eliminates the need for users to translate the same software widgets, software forms, software templates, and software masters of the software application again.

-- END OF AMENDMENTS --

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, “generating, by the computing device, new internationalization keys which are set to the text properties of the software widgets of the software application; replacing, by the computing device, the source code of the software application utilizing an application 
The closest cited prior art, US 2019/0303136 (hereinafter “Chen”), teaches software globalization management. However, Chen fails to teach “generating, by the computing device, new internationalization keys which are set to the text properties of the software widgets of the software application; replacing, by the computing device, the source code of the software application utilizing an application program interface (API) call with the new internationalization keys based on the scanning the source code of the software application; adding, by the computing device, the identified strings to an internationalization map, along with their respective new internationalization keys of the text properties of the software widgets of the software application; translating, by the computing device, the identified strings from a first language to a second language utilizing a translation API to produce translated strings; adding, by the computing device, the second language and the translated strings to the .
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 

/Qing Chen/
Primary Examiner, Art Unit 2191